UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 01-7305



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


ELRAY ROGERS, a/k/a Elray Rodgers,

                                             Defendant - Appellant.



Appeal from the United States District Court for the Eastern Dis-
trict of Virginia, at Norfolk. Raymond A. Jackson, District Judge.
(CR-95-115, CA-98-633-2)


Submitted:   December 20, 2001            Decided:   January 2, 2002


Before LUTTIG, TRAXLER, and GREGORY, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Elray Rogers, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Elray Rogers seeks to appeal the district court’s order

denying his motion filed under 18 U.S.C. § 3742 (1994), that the

district court properly construed as a motion filed under 28

U.S.C.A. § 2255 (West Supp. 2001). Because Rogers failed to obtain

authorization from this court to file a successive § 2255 motion,

the district court lacked jurisdiction to consider the motion.   28

U.S.C.A. § 2244 (West 1994 & Supp. 2001).    Accordingly, we deny a

certificate of appealability and dismiss the appeal. United States

v. Rogers, Nos. CR-95-115; CA-98-633-2 (E.D. Va. filed June 25,

2001; entered June 26, 2001).       We dispense with oral argument

because the facts and legal contentions are adequately presented in

the materials before the court and argument would not aid the

decisional process.




                                                          DISMISSED




                                2